internal_revenue_service department of the treasury sin washington dc person to contact l a telephone number refer reply to date op e ep t jan legend system a state b system c system d system e section f section g section h dear is this in response to as november supplemented by letters dated date authorized representative for a ruling concerning the federal_income_tax treatment under internal_revenue_code sec_414 of certain contributions to plans administered by system a a letter dated may submitted january your and by your authorized representative submitted the following facts and representations is d and e system a an independent state_agency of state b that conducts the day to day administration of the plans maintained system c's plan covers the employees of by systems c state political subdivisions system d's plan covers state b's police officers and system e's plan covers the justices and judges of state b each a contributory defined benefit pension_plan collectively referred participating sponsored by systems boards school local plans and and the of is b d c e page 19ugil sec_5u57 to as the plan of the internal_revenue_code and from taxation under sec_501 of the code the plan is qualified under sec_401 its related trust is exempt membership in the plan is mandatory for all full-time permanent salaried employees of state b local school boards and of participating local governments and political subdivisions the fund include amounts from participating contributions to to members employers of creditable compensation contribute an amount equal to unless the participating employer elects to pick up employees’ is deducted from the employee's salary contributions the an employee is each pay_period deemed to consent and agree to the deduction from his or her compensation upon accepting employment with required members from and the in of to its all lieu employees resolutions offered by the equivalent amount required pursuant to section f of state b's code any employer may member of pay elect alternatively contributions an employer may elect to phase effective generally july in the pick up of member contributions over a period of three under system a's procedures the participating employer years it to implement must adopt one of the the employer must adopt the model the pick up arrangement the resolutions specify resolution in its entirety as written a portion of the members' mandatory_contributions that all or are being assumed by the employer and states that the pick up may not commence on a date prior to the employer's adoption and the resolutions implementation of the applicable resolution further specify that the contributions even though designated as member contributions are being paid_by the employer in lieu be of entitled to receive the contributed amounts directly instead of having them paid_by the employer to the plan member contributions and the members shall that not pursuant to sections g and h of state b's code the plan also permits a member to purchase creditable service for prior service in various capacities with various employers generally such creditable service governmental service the purchase varies depending on the type of service purchased of current annual compensation per year of cost is under system a's procedure certain service_credit purchased lump sum may be purchased by making payroll deductions or other types of service may only be purchased through purchase a lump sum payment the cost of by or effective generally july in the equivalent amount any employer may elect to member contributions lieu pay required of its employees to purchase the prior service_credit may under otherwise be purchased through payroll deduction can be picked up the participating employer must adopt a model resolution offered by procedures procedure employer service system credit system under that only a's a's the of by ‘ page the resolution its entirety as written to implement the pick up arrangement the employer must it adopt the model resolution in the model resolution specifies that all or a portion of the members' contributions required to purchase prior service_credit are being assumed by the employer and states that the pick up may a date prior to the employer's adoption and not commence on implementation of further specifies that the contribution is being paid_by the employer in lieu of member contributions and that the members shall not be the entitled to receive the contributed amounts directly resolution salary reduction an unforeseeable_emergency as that phrase is used and defined in internal_revenue_code sec_457 and sec_1_457-2 of the regulations if such new salary a revocation is made reduction in addition the resolution precludes the member from purchasing the service_credit that is the subject of the salary reduction election through a the salary reduction election sum payment during the term of the resolution the member may member the employment not make a election election provides during period revoke event a in only that lump his his may of of in order for such purchase of past_service_credit to be picked up by the employer the member must execute a binding salary reduction agreement stating the beginning and ending date of the election the amount of money that will be paid each pay_period and in total and that the member may not receive the contributed amounts instead of having them paid_by the employer into the plan the agreement provides that the election is binding and may not be revoked by the member except in the event of an unforeseeable_emergency as that phrase is used and defined in internal_revenue_code sec_457 and sec_1_457-2 of the regulations the election form provides that the member may not make a new salary reduction election during his employment with the employer the salary reduction election also contains language precluding the member from purchasing service_credit through a lump sum during the term of the salary reduction election if such a revocation is made based on and representations your authorized representative has requested the following rulings the foregoing facts amounts deducted and withheld from a member's salary pursuant to a participating employer's implementing resolution lieu of and subsequently contributed by the employer in the employee's mandatory contribution to plan pursuant to of state b's code qualify as employee contributions section f that internal revenue sec_414 the employer under are picked up the by amounts deducted and withheld from a member's salary implementing pursuant resolution and a binding irrevocable payroll deduction election between the employer and the member that are used to participating employer's ii i to a page purchase prior service_credit pursuant to section g and h b's state up picked h qualify as employee contributions that code by employer internal revenue of are section under the sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated if such contributions are made to as state a government or a political_subdivision thereof and are picked up by the employing unit plan described in established by contributions employer sec_401 a tax the income federal treatment accorded by the employer within the contributions which are picked up of the code is specified in revenue meaning of sec_414 the c b ruling employer school district agreed to assume and pay the amounts a state employees were required by state law to contribute to revrul_77_462 concluded that the school pension_plan district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees in that revenue_ruling to be code sec_414 the issue of whether contributions have been picked up by is an employer within the meaning of and revenue addressed in revrul_81_35 rulings ruling established that the following two criteria must be met although the the by designated as employee contributions are being the employer in lieu of contributions by the employee and employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan the contributions employer must c b revenue specify these paid that c b c b in revrul_87_10 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable the service concluded from the gross_income of the employee that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required be specification completed before the period to which such contributions relate contributions must designated employee of the proposed model resolutions for the pick up of mandatory employee contributions the model resolution and the accompanying salary reduction election form for the pick up of prior service and credit satisfy the criteria set forth in rev revrul_81_36 by providing that participating employers will lieu of contributions by employees and make contributions in such contributions that employees may directly receive elect rul not to page accordingly we conclude as follows amounts deducted and withheld from a member's salary pursuant to a participating employer's implementing resolution the and subsequently contributed by to employee's mandatory section f of state b's code qualify as employee contributions that are picked up by the employer under internal_revenue_code sec_414 the employer in plan lieu of pursuant contribution to the a to i participating amounts deducted and withheld from a member's salary implementing pursuant a binding irrevocable payroll deduction resolution and election between the employer and the member that are used to of purchase prior service_credit pursuant to sections g and h state are picked code up sec_414 qualify as employee contributions that employer's internal employer revenue under code ii b's the by these rulings apply only the effective date for the commencement of any proposed pick up of mandatory_contributions employer's as the resolution resolution is signed or put into effect specified is the earlier participating appropriate later in no date than the the of if these rulings apply only if the commencement of any proposed pick up of prior service_credit as specified in the appropriate participating employer's resolution is no earlier than the later of the date the resolution and salary reduction election form are signed or the date they are put into effect the effective date for the above ruling is based on the assumption that the plan sponsored by system a will be qualified under sec_401 of the code and its related trusts will be tax-exempt under sec_501 at the time of the proposed contributions no opinion is expressed as to whether the amounts are subject question contributions act amounts in question are paid pursuant to agreement within the meaning of sec_3121 b no opinion is expressed as under tax the to federal in insurance to whether the a salary reduction of the further this ruling is not a ruling with respect to the effects of participating tax however in order for the tax effects that follow employers from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick up arrangement must be implemented by that participating employer in the manner described herein employees pick up on page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely signed joyor b floyd joyce e floyd chief employee_plans technical branch
